 


113 HR 1705 IH: Rehabilitative Therapy Parity for Military Beneficiaries Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1705 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Burgess (for himself and Mr. Cotton) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for certain forms of physical therapy under the TRICARE program. 
 
 
1.Short titleThis Act may be cited as the Rehabilitative Therapy Parity for Military Beneficiaries Act. 
2.Inclusion of certain forms of physical therapy under TRICARESection 1077 of title 10, United States Code, is amended— 
(1)in subsection (a)(17), by inserting In accordance with subsection (g), before Any; and  
(2)by adding at the end the following new subsection: 
 
(g)Rehabilitative therapy provided pursuant to subsection (a)(17) may include additional therapeutic exercises or therapeutic activities if such exercises or activities are included in the authorized individual plan of care of the individual receiving such therapy. Such exercises or activities may include, in addition to other therapeutic exercises or therapeutic activities, therapies provided on a horse, balance board, ball, bolster, and bench. .  
 
